DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/5/2021.	
Claim(s) 1-8 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
7/21/2022
4/8/2022
3/5/2021
are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen, et al., Graphene quantum dots produced by exfoliation of intercalated graphite nanoparticles and their application for temperature sensors, Applied Surface Science 2018; 427: 1152-1157, published online 7 September 2017 (cited by Applicatns, hereinafter “N at __”).

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. N teaches graphene quantum dots. (N at 1153 – 2.1 Fabrication of aqueous GQDs solution; passim).  

II. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song, et al., Highely Efficient Light-Emitting Diode of Graphene Quantum Dots Fabricated from Graphite Intercalation Compounds, Adv. Optical Mater. 2014; 2: 1016-1023 (hereinafter “S at __”).

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. S teaches graphene quantum dots. (S at 1021 – Experimental Section Preparation of GQDs; passim).  

III. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang, et al., Solution-Processed Graphene Quantum Dot Deep-UV Photodetectors, ACS Nano 2015; 9(2): 1561-1570 (hereinafter “Z at __”). 

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. Z teaches graphene quantum dots. (Z at 1568 – Methods; passim).  

IV. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon, et al., Intrinsic Photoluminescence Emission from Subdomained Graphene Quantum Dots, Adv. Mater. 2016; 28: 5255-5261 (hereinafter “Y at __”). 

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. Y teaches graphene quantum dots. (Y at 5260 – Experimental Section; passim).  

V. Claim(s) 8 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 9,505,623 to Qin, et al.

With respect to Claim 8, this claim requires “[g]raphene quantum dots prepared by a preparation method of Claim 1.” This is product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 102/103. Id. Here, the claim is construed as requiring nothing more than graphene quantum dots, i.e. it is not construed as requiring the substrate and/or anything associated with the voltage application. Qin teaches graphene quantum dots. (Qin 7: 45; passim). 

Allowable Subject Matter
I. Claims 1-7 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. Nguyen, et al., Graphene quantum dots produced by exfoliation of intercalated graphite nanoparticles and their application for temperature sensors, Applied Surface Science 2018; 427: 1152-1157, published online 7 September 2017 (cited by Applicatns, hereinafter “N at __”) – applied against the product-by-process claims above – is the closest prior art uncovered by the search. 
With respect to Claim 1, this claim requires “a process of introducing a carbon-based layered structure into a reactor containing a solvent.” Graphite (a carbon-based layered structure) is introduced into an autoclave (a reactor) containing water (a solvent). (N at 1153 – 2.1 Fabrication of aqueous GQDs solution).
Claim 1 further requires “a process of forming an intercalation composite by inserting an intercalant between layers of the carbon-based layered structure.” An intercalant (potassium sodium tartarate tetrahydrate) is added and reacted to form a graphite intercalation compound (GIC). Id. 
Claim 1 further requires “a process of placing and heat-treating the intercalation composite on a substrate to weaken the interlayer attractive force of the intercalation composite.” The compound is placed on a glass substrate and heated. (N at 1153 – 2.3 Device fabrication) (“The GQDs were then deposited by drop casting from the solution onto the plasma-treated substrate. Subsequently, the sample was dried at 100 ◦C for 1 h under nitrogen atmosphere to remove water and form uniform GQD networked films on the top of source-drain electrodes.”).
Claim 1 further requires “a process of exfoliating the intercalation composite by applying a voltage to the substrate to obtain graphene quantum dots.” A voltage is applied. (N at 1156 – 3.3 GQD-based temperature sensor). N however would not appear to exfoliating the intercalation composite by applying a voltage to the substrate. Note that N describes depositing the “GQDs,” i.e. the graphene quantum dots, on the substrate to which voltage is applied. (N at 1153 – 2.3 Device fabrication; 1156 – 3.3 GQD-based temperature sensor). Stated differently, the intercalation composite is already exfoliated, and is exfoliated by a different process: sonication. See (N at 1153 – 2.1 Fabrication of aqueous GQDs solution) (“Following that, the GICs were exfoliated in DI water by sonication in ice bath for 2 h.”).
Zhang, et al., Solution-Processed Graphene Quantum Dot Deep-UV Photodetectors, ACS Nano 2015; 9(2): 1561-1570 (hereinafter “Z at __”), applied against the product-by-process claim above, teaches a similar process wherein GQDs are deposited on a substrate between electrodes, and voltage is applied. See (Z at 1563, col. 2 – 1564, col. 1; Figs.; passim). The same observations made in connection with N apply to Z. 
The International Searching Authority combined KR 10-2015-0047326 to Jeon (05-2015; C09K 11/55, cited by Applicants) with KR 10-2016-0002009 to Kangsungoong (01-2016; C01B 32/19, cited by Applicants). See Written Opinion of the International Searching Authority in PCT/KR2018/010455, dated 29 May 2019 (hereinafter “Opinion at __”). 
Jeon is relied on to teach the intercalation step. (Opinion at 3). Kangsungoong is relied on for a “method in which graphite rods, graphite foil and a metal foil (corresponding to the substrate) in an electrolytic solution containing sodium, and then applying a voltage thereto, thereby exfoliating the graphene nanofilm.” Id. The opinion cites to paragraphs [0034]-[0037] for these teachings. The copy of Kangsunggoon filed with the IDS does not contain paragraph numbers. However, as the translation is best understood, Kangsunggoon teaches depositing what might be construed as a substrate into a solution, applying a voltage to a graphite bar, and collecting graphene on a graphite foil. However – as understood – neither Jeon nor Kangsungoong teaches or suggests placing and heat treating the intercalation composite on a substrate, and then exfoliating the intercalation composite by applying a voltage to the substrate.  
The EPO cites four documents. Of these, WO 2017/161406 to Shinde (09-2017; C01B 31/04) and WO 2011/162727 to Loh, et al. (12-2011; C01B 31/04) mention graphene quantum dots. For ease of discussion/citation, the corresponding US PGPUB documents (US 2019/0093239 to Shinde, et al. and US 2013/0102084 to Loh, et al.) will be referenced.
Shinde teaches applying a voltage to a substrate that is consumed in the process to make the graphene quantum dots. (Shinde 2: [0021]) (“the work face being formed from a layered van der Waals solid … the method exfoliates layers from the layered van der Waals solid into the electrolyte to form the 2D material.”). Stated differently, Shinde would not appear to teach “a process of placing and heat-treating the intercalation composite on a substrate to weaken the interlayer attractive force of the intercalation composite” and “a process of exfoliating the intercalation composite by applying a voltage to the substrate to obtain graphene quantum dots,” as required by Claim 1. 
Loh teaches graphene quantum dots on substrates with voltage sources, but in the context of photovoltaic devices / solar cells, i.e. the graphene quantum dots are first synthesized then put on the substrate. (Loh 4: [0067]; “Fig. 4”). As above, Loh would not appear to teach “a process of placing and heat-treating the intercalation composite on a substrate to weaken the interlayer attractive force of the intercalation composite” and “a process of exfoliating the intercalation composite by applying a voltage to the substrate to obtain graphene quantum dots,” as required by Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736